          Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 1 of 22



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF NORTH DAKOTA

    NICHOLAS MANTOOTH, on Behalf of                 §
    Himself and on Behalf of All Others             §
    Similarly Situated,                             §
                                                    §
             Plaintiff,                             §
                                                    §     CIVIL ACTION NO. : 1:18-cv-00094-
    V.                                              §                 CSM
                                                    §
    OPTIMAL ENERGY RESOURCES,                       §
    INC.,                                           §
                                                    §
             Defendant.

                             MEMORANDUM IN SUPPORT OF
                 PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION

                             I.       FACTUAL AND LEGAL BACKGROUND

         A. Optimal pays all of its inspectors hourly without overtime.

            Optimal Energy Resources, Inc. (“Optimal” or “Defendant”) provides inspectors to various

customers in the oil and gas industry. Optimal staffs these inspectors to various clients. The

primary duty of these inspectors is to visually and physically inspect the welds on pipelines, inspect

compressor stations, and verify the qualifications of other welders.1 The work of an inspector

entails toiling outside for long hours often in excess of 80 hours a week.2 The inspectors that have

joined the case to date performed in a variety of inspection roles. Plaintiff Mantooth was a

Certified Welding Inspector, Plaintiff Chaisson was a Welding/Utility Inspector, Plaintiff

Gladowski was a coating inspector, Plaintiff Weldon was coating inspector and welding inspector,




1
    See Exhibit 1-4 Declarations, at ¶ 2.
2
    See Exhibit 1-4 Declarations, at ¶¶ 6-7.

                                                   1
       Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 2 of 22



and Plantiff Winger was an electrical and instruments inspector.3 They all regularly worked

overtime hours.4

         However, despite the fact that Optimal’s inspectors work well in excess of 40 hours a week,

Optimal pays them no overtime.5 Instead, Optimal just paid inspectors the same hourly rate for

their overtime and non-overtime hours alike. In other words, Optimal paid all of its inspectors

straight time for overtime. This fact is demonstrated by the declarations submitted herewith and

by the offer letters Optimal provided to each Plaintiff describing his pay structure.6 Each of those

offer letters provide that the Plaintiffs are to be paid straight time for overtime.

         For example, the following language is in Plaintiff Mantooth’s offer letter7:




         Substantially the same language appears in the offer letters of the other Plaintiffs, different

materially only in the hourly rate paid to that inspector.8

         Unsurprisingly, Plaintiff’s compensation when he worked was consistent with the manner

in which his offer letter provided he would be paid—he was paid hourly with straight time for

overtime. For example, during the week ending November 5, 2016, Plaintiff worked 26 hours

and was paid the same hourly rate for all of his hours.9 In the very next week, he worked 48 hours



3
  See Exhibit 5, Defendant’s Interrogatory Responses at No. 9.
4
  See Exhibit 1-4, Declarations, at ¶¶ 6-7.
5
  See Exhibit 1-4 Declarations, at ¶¶ 6-7.
6
  See also Exhibit 5, Defendant’s Interrogatory Responses at No. 6, stating that the manner in which each Plaintiff
was paid is contained in his respective offer letter.
7
  Exhibit 6 (Mantooth Offer Letter)
8
  Concurrent with the filing of this motion, Plaintiff will also file a motion for leave to file documents under seal to
provide the Court with the offer letters for the opt-in Plaintiffs. Defendant produced these letters as part of its initial
disclosures but marked them confidential under the protective order. Plaintiff has requested that Defendant remove
this designation but, to date, Defendant has not responded. Should the Court grant Plaintiff’s Unopposed Motion for
Leave to File Exhibits Under Seal, Plaintiff will file these offer letters as Exhibits 12-16.
9
  Exhibit 7 Pay stub

                                                            2
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 3 of 22



and was paid the same hourly rate for all of those hours too.10 However, despite working 8 hours

of overtime in this second example week, Plaintiff was not paid a penny of overtime, instead he

was just paid his same hourly rate. His payroll history is replete with similar examples. For

instance in various weeks he worked 94 hours, 83 hours, or 82 hours and was always only paid

his hourly rate without a cent of overtime.11 This pay practice is clearly prohibited by the FLSA

and is perhaps one of the most straightforward FLSA violations imaginable.

        Optimal contends that Plaintiff and the other inspectors are exempt. While, as of the filing

date of this motion, Optimal has refused to answer any discovery responses detailing how it

contends Plaintiff and the other inspectors were paid12, any exemption that could reasonably

apply under the facts of this case requires the payment on a salary basis.13 As the Department of

Labor has explained, there are only “limited circumstances” where payments calculated on an

hourly rate can qualify as a “salary”:




Department        of    Labor       eLaws-FLSA         Overtime       Security      Advisor,       available     at

https://webapps.dol.gov/elaws/whd/flsa/overtime/cr2.htm. Thus, an exempt employee’s earnings

may “be computed on . . . a hourly . . . basis, without . . . violating the salary basis requirement if

[1] the employment arrangement also includes a guarantee of at least the minimum weekly

required amount [$455] paid on a salary basis regardless of the number of . . . days . . . worked,


10
   Exhibit 8 Pay stub
11
   Exhibit 9 Pay Stub Examples
12
   See Exhibit 5, Interrogatory Responses at Numbers 6, 13, 14, 19, 20. The parties are currently working through a
discovery dispute surrounding these interrogatories and if Defendant serves amended answers before Plaintiff files a
motion to compel, Plaintiff will file a supplement to provide the Court with those amended responses.
13
   See 29 C.F.R. 541.100 (executive exemption requires payment on a salary); 29 C.F.R. § 541.200 (administrative
exemption requires payment on a salary); 29 C.F.R. § 541.300 (professional exemption requires payment on a
salary); 29 C.F.R. § 541.600 (highly compensated exemption requires payment on a salary basis).

                                                         3
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 4 of 22



and [2] a reasonable relationship exists between the guaranteed amount and the amount actually

earned.” 29 C.F.R. § 541.604(b) (emphasis added). In other words, for an employee compensated

on an hourly basis to qualify as salaried, there must be an operative, weekly guarantee.

       Under 29 C.F.R. § 541.604(b), the focus remains always on whether there is a guarantee.

An hourly rate without a guaranteed weekly minimum is not a salary. Keen v. DXP Enterprises,

Inc., No. 5:15-CV-137-OLG, 2016 U.S. Dist. LEXIS 81069, at *8-12 (W.D. Tex. June 6, 2016)

(29 C.F.R. § 541.604(b) requires a guarantee). For more than 70 years, the Department of Labor

has made it clear that the “distinction between payment on a salary and payment on [a] daily basis

is that the employee paid on a salary basis is guaranteed a minimum [amount] for any work

performed in the period [which must be at least a week] on which the salary is based.” Dept. of

Labor Op. Ltr. FLSA-723 (Dec. 7, 1940) (emphasis added). See also Opinion Letter Fair Labor

Standards Act (FLSA), 2003 WL 23374601 (“Payment on an hourly basis without an operative

salary guarantee does not qualify as a ‘salary basis’ of payment within the meaning of the

regulations.”).

       Clearly, Optimal does not include a guarantee payment of any sort in its compensation

arrangement with Plaintiff, as is obvious from the offer letters which are devoid of any language

regarding any guaranteed payment. Regardless, it appears that Optimal intends to assert the same

exemption defense for all of its inspectors, a further reason this case is ideal for collective

treatment.

       Optimal pays all of inspectors under this same system, as demonstrated by the sworn

statements of Plaintiff Mantooth and the other inspectors that have joined this case. Just as Optimal

violated the law with respect to Plaintiff Mantooth, so too did it violate the law with respect to its

other inspectors.



                                                  4
       Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 5 of 22



     B. Even if Optimal paid its inspectors a salary, inspectors are still non-exempt employees
        and entitled to overtime.

         Optimal paid its inspectors on an hourly basis, not a salary. But, assuming for the sake of

argument that its compensation system did pay its inspectors on a salary basis, they would still be

entitled to overtime because inspection work is non-exempt work.

         In the past decade, at least two different federal courts have determined that inspectors,

including specifically pipeline inspectors, were non-exempt as a matter of law. Zuber v. APC

Natchiz, Inc., 144 F. App’x 657 (9th Cir. 2005) (pipeline safety inspector was non-exempt as a

matter of law); Zubair v. EnTech Eng’g P.C., 808 F. Supp. 2d 592, 595 (S.D.N.Y. 2011).

         Moreover, for over 60 years, the United States Department of Labor (“DOL”), through its

reports, regulations, opinion letters, and internal handbook, has repeatedly found non-management

inspectors to be non-exempt. In the Weiss Report, issued by the DOL in 1949, inspectors were

specifically identified multiple times as the type of employee who is not exempt under the duties

tests of the administrative exemption:

                  [A] supervisor who spot checks and examines the work of his
                  subordinates to determine whether they are performing their duties
                  properly, and whether the product is satisfactory, is performing
                  work which is directly and closely related to his managerial and
                  supervisory functions. However, this kind of examining and
                  checking must be distinguished from the kind which is normally
                  performed by an “examiner”, “checker”, or “inspector” and which
                  is really a production operation rather than a part of the supervisory
                  function.

“Executive, Administrative, Professional Outside Salesman” Redefined, Wage and Hour Division,

U.S. Department of Labor, Report and Recommendations of the Presiding (1949) ("Weiss

Report"), p. 34 (attached as Ex. 6).14


14
  See also Ex. 11, Weiss Report, pp. 64 (“An inspector as, for example, for an insurance company, may cause loss to
his employer by the failure to perform his job properly. But such employees, obviously, are not performing work of
such substantial importance to the management or operation of the business that it can be said to be "directly related

                                                          5
       Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 6 of 22



         Similarly, the DOL’s regulations have unwaveringly identified inspectors as the type of

employee not exempt under the administrative exemption. In fact, according to the current

regulations, the administrative exemption does not apply to inspectors:

                  Ordinary inspection work generally does not meet the duties
                  requirements for the administrative exemption. Inspectors normally
                  perform specialized work along standardized lines involving well-
                  established techniques and procedures which may have been
                  catalogued and described in manuals or other sources. Such
                  inspectors rely on techniques and skills acquired by special training
                  or experience. They have some leeway in the performance of their
                  work but only within closely prescribed limits.

29 C.F.R. § 541.203(g). The current regulations further state that “[p]ublic sector inspectors or

investigators of various types, such as fire prevention or safety, building or construction, health or

sanitation, environmental or soils specialists and similar employees, generally do not meet the

duties requirements for the administrative exemption because their work typically does not involve

work directly related to the management or general business operations of the employer.” 29

C.F.R. § 541.203(j).

         The pre-2004 regulations similarly made clear that inspectors were non-exempt. “An

inspector, such as, for example, an inspector for an insurance company, may cause loss to his

employer by the failure to perform his job properly. But such employees, obviously, are not

performing work of such substantial importance to the management or operation of the business

that it can be said to be ‘directly related to management policies or general business operations’ as

that phrase is used in § 541.2.” 29 CFR § 541.205(c)(2) (2003). In fact, the pre-2004 regulations




to management policies or general business operations" as that phrase is used here.”); 66 (“A typical example of the
application of skills and procedures is ordinary inspection work of various kinds. Inspectors normally perform
specialized work along standardized lines involving well established techniques and procedures which may have been
catalogued and described in manuals or other sources. Such inspectors rely on techniques and skills acquired by special
training or experience. They may have some leeway in the performance of their work but only within closely
prescribed limits.”)

                                                          6
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 7 of 22



also specifically singled out inspectors as the type of employee not exempt under the

administrative exemption. See 29 CFR § 541.207(c)(2) (2003). Consistent with the relevant

regulations, the DOL has always concluded that inspectors are not performing “administrative”

work.15

          In the Economic Report issued with the Preamble to the 2004 amendments to the § 541

Regulations, the DOL specifically identified inspectors as one of the “’blue collar’ occupations

that are most likely nonexempt under the current and final executive, administrative or professional

exemptions.” Defining & Delimiting the Exemptions for Executive, Admin., Prof'l, Outside Sales

& Computer Employees, 69 FR 22,122, 22240 - 43 (Apr. 23, 2004) (OCC code 689/Inspectors,

testers and graders; OCC code 796/Production inspectors, checkers and examiners). By the same

token, the Bureau of Labor Statistics has specifically identified “inspector” as a “production

occupation.” Ex. 8, U.S. Bureau of Labor Statistics, Production Occupations (March 29, 2012)16.

          Finally, the DOL’s Field Operations Handbook repeatedly identifies inspectors as

employees who are non-exempt. The Field Operations Handbook includes specific sections for

“Inspectors” (§ 22i20), and “Inspectors or investigators – public sector” (§ 22i21), which make

clear that non-supervisory inspectors do not meet the duties requirements for the administrative

exemption. Ex. 7, DOL Field Operations Handbook §§ 22i20-22i21.

          This historical background demonstrates how consistent the DOL has been in its position

that non-supervisory inspectors are non-exempt. Indeed, the only time that the DOL has taken the

position that any inspector is exempt is if they are in a supervisory position and meet the


15
   See U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter Fair Labor Standards Act (FLSA), 1986 WL 1171119
(Aug. 11, 1986) (agricultural inspectors); U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter Fair Labor
Standards Act (FLSA), 1987 WL 1369152 (May 19, 1987) (fire prevention officers whose primary duty was building
inspection); U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter Fair Labor Standards Act (FLSA), 1987 WL
1369139 (Jan. 29, 1987) (zoning inspectors);. U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter Fair Labor
Standards Act (FLSA), 1992 WL 845084 (Mar. 3, 1992) (fire inspectors).
16
   Available at http://www.bls.gov/ooh/production/print/home.htm.

                                                      7
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 8 of 22



requirements of the executive exemption. See U.S. Dep’t of Labor, Wage & Hour Div., Opinion

Letter Fair Labor Standards Act (FLSA), FLSA 2007-11 (Sept. 17, 2007); DOL Field Operations

Handbook § 22i20(b). Against this unbroken chain of authority, Optimal has decided to classify

all of its inspectors as exempt.

                          II.      ARGUMENTS AND AUTHORITIES

   A. Eighth Circuit district courts have adopted the two-stage certification procedure for
      FLSA collective actions.

       The purpose of the FLSA is to “eliminate” unfair labor practices because such practices

“burdens commerce and the free flow of goods,” “constitutes an unfair method of competition,”

and “leads to labor disputes.” 29 U.S.C § 202(a), (b). The FLSA allows employees to bring an

action against their employers for violation of its hour and wage provisions. See 29 U.S.C. §§

215-216. Specifically, the FLSA provides that an employee may bring this action against his

employer on “behalf of himself…and other employees similarly situated.” 29 U.S.C. § 216(b).

To facilitate the representative action, courts have the authority to authorize notice to potential

Plaintiffs. Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165 (1989).

       To determine whether a suit brought under § 216(b) may move forward as a collective

action, district courts in the Eighth Circuit have adopted a two-step approach to determine whether

plaintiffs are “similarly situated” for purposes of § 216(b). See, e.g., Brennan v. Qwest Commc’ns

Int’l, Inc., No. Civ. A. 0:07-cv-2024, 2008 U.S. Dist. LEXIS 27080, at *7-9 (D. Minn. Mar. 25,

2008) (“Determining whether Plaintiffs are similarly situated to the proposed class requires a two-

step inquiry[.]”); Petrone v. Werner Enter., Inc., No Civ. A. 8:11-cv-401/8:12-cv-307, 2012 U.S.

Dist. LEXIS 146324 (D. Neb. Oct. 11, 2012) (same); Harvey v. AB Electrolux, 857 F. Supp. 2d

815 (N.D. Iowa 2012) (same); Burch v. Qwest Commc’ns Int’l, Inc., 500 F. Supp. 2d 1181, 1186

(D. Minn. 2007) (same); Fast v. Applebee’s Int’l, Inc., 243 F.R.D. 360, 363–64 (W.D. Mo. 2007)

                                                8
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 9 of 22



(same). In fact, Plaintiff’s counsel has been unable to find one case from the Eighth Circuit

that did not apply the two-step method.

       Under the two-step approach, a “plaintiff moves for conditional certification at an early

stage in the litigation, wherein a class is certified for notice purposes. Then, at the second step,

defendants are allowed the opportunity to move for de-certification at the close of discovery.”

Davis v. NovaStar Mortg., Inc., 408 F. Supp. 2d 811, 815 (W.D. Mo. 2005). The Fifth Circuit in

Mooney v. Aramco Service Mooney v. Aramco Service, Co., 4 F. 3d 1207 (5th Cir. 1995) described

the two-step certification process as follows:

               The first determination is made at the so-called “notice-stage.” At
               the notice stage, the district court makes a decision—usually only
               on the pleadings and any affidavits which have been submitted—
               whether notice of the action should be given to potential class
               members.
               Because the Court has minimal evidence this determination is made
               using a fairly lenient standard and typically results in
               “conditional certification” of a representative class. If the
               district court “conditionally certifies” the class, putative class
               members are given notice and the opportunity to “opt-in.” The
               action proceeds as a representative action throughout discovery.

Id. at 1213-1214 (emphasis added).

       This first stage typically comes early in the litigation, before the parties have finished

discovery. See, e.g., Brennan v. Qwest Commc’ns Int’l, Inc., No. Civ. A. 0:07-cv-2024, 2008 U.S.

Dist. LEXIS 27080, at *8 (D. Minn. Mar. 25, 2008) (finding the case to be in the first stage

“[b]ecause the parties have not completed discovery.”); Frank v. Gold’n Plump Poultry, Inc., No.

Civ. A. 0:04-cv-1018, 2005 U.S. Dist. LEXIS 20441, at *7 (D. Minn. Sept. 14, 2005) (first-stage

analysis even though the parties had engaged in some discovery but had not completed discovery).

“To impose a strict standard of proof [at the conditional certification stage] would unnecessarily




                                                 9
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 10 of 22



hinder the development of collective actions and would undermine the broad remedial goals of the

. . . FLSA.” Garner v. G.D. Searle Pharm. & Co., 802 F. Supp. 418, 422 (M.D. Al. 1991).

          At the first stage, “plaintiffs need only establish a colorable basis for their claim that

putative class members were the victims of a single decision, policy, or plan” for a case to be

conditionally certified. Brennan, 2008 U.S. Dist. LEXIS 27080, at *8 (quoting Burch v. Qwest

Commc’ns Int’l, Inc., 500 F. Supp. 2d 1181, 1186 (D. Minn. 2007)). Class members need not be

“identical” nor do they need to be “actually similarly situated.” Dernovish v. AT&T Ops., Inc., No.

Civ. A. 09-cv-0015, 2010 U.S. Dist. LEXIS 2127, at *3 (W.D. Mo. Jan 12, 2010) (emphasis

added); see also Burch, 500 F. Supp. 2d at 1187 (concluding that at the conditional certification

stage, plaintiffs are not required to provide evidence that they are identically situated to putative

class members); In re RBC Rauscher Overtime Litig., 703 F. Supp. 2d 910, 963 (D. Minn. 2010)

(same).

          1. The standard under the first stage for certification is an exceedingly “lenient” one.

          Consistent with the principles delineated above, conditional certification is liberally

granted. See, e.g., Davis v. NovaStar Mortg., Inc., 408 F. Supp. 2d 811 (W.D. Mo. 2005);

McKinzie v. Westlake Hardware, Inc., No. Civ. A. 09-cv-0796, 2010 U.S. Dist. LEXIS 58078, at

*8-9 (W.D. Mo. June 11, 2010). “Because the court has minimal evidence, this determination is

made using a fairly lenient standard, and typically results in ‘conditional certification’ of a

representative class.” Dominquez v. Minn. Beef Indus., Inc., No. Civ. A. 06-1002, 2007 U.S. Dist.

LEXIS 61298, at *6 (D. Minn. Aug. 21, 2007); Burch, 500 F. Supp. 2d at 1190 (recognizing that

the first stage notice standard is “low”); Loomis v. CUSA, LLC, 257 F.R.D. 674, 676 (D. Minn.

2009) (recognizing that plaintiff’s burden “is not onerous”); Mahmood v. Grantham Univ., Inc.,




                                                  10
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 11 of 22



2011 U.S. Dist. LEXIS 53924, at *4, n.1 (W.D. Mo. May 19, 2011) (citing to Eighth Circuit

district court orders, which describe the initial burden as “modest” and “not rigorous”) .

       The frequency with which conditional certification is granted is not surprising given that

the burden to prove that the class members are “similarly situated” at the first stage only requires

a modest factual showing. Davis, 408 F. Supp. 2d at 816. “Typically, district courts will make the

determination of whether to conditionally certify a class based solely on the affidavits presented

by the plaintiffs.” Huang v. Gateway Hotel Hldgs., 248 F.R.D. 225, 227 (E.D. Mo. 2008); see also

Dege v. Hutchinson Tech., Inc., No. Civ. A. 06-3754, 2007 U.S. Dist. LEXIS 12471, at *6 (D.

Minn. Feb. 22, 2007) (“Plaintiffs’ affidavits establish a colorable basis for their claim that the

putative class members were victims of a common practice of not compensating employees[.]”).

       Here, Plaintiff has easily exceeded the modest factual showing requirement by presenting

substantial evidence, including declarations, interrogatory answers from Defendant, and pay

records.

       2. After discovery is complete, the court makes a final decision on certification at the
          second stage.

       In the second step of the class certification process, a defendant may move to have the class

decertified. This is generally done after the close of discovery, or at least where “discovery is

largely complete and the matter is ready for trial.” Huang v. Gateway Hotel Hldgs., 248 F.R.D.

225, 227 (E.D. Mo. 2008) (quoting Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1218 (11th

Cir. 2001)). At the second stage, the Court has much more information upon which to make its

decision and can make a factual determination based on the complete record. Burch, 677 F. Supp.

2d at 1113; Loomis, 257 F.R.D. at 676. The court can then decide whether the plaintiffs are

“similarly situated” and can proceed to trial, or whether the case should be fully or partially




                                                11
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 12 of 22



decertified. Carlson v. C.H. Robinson Worldwide, Inc., No. Civ. A. 02-3780, 2006 U.S. Dist.

LEXIS 71483, at *8 (D. Minn. Sept. 26, 2006).

   B. The Court should authorize notice in this case because the Plaintiff clearly meets the
      lenient “similarly situated” standard. Optimal’s straight time for overtime pay rate
      policy is a company-wide “decision, policy or practice” sufficient to authorize notice
      to all of the potential class members.

         The facts in this case are very similar to several cases in the Eighth Circuit where

conditional certification was granted. See, e.g., McCauley v. First Option Mortgage, LLC, No. Civ.

A. 4:10-cv-980, 2010 U.S. Dist. LEXIS 91375 (E.D. Mo. Sept. 2, 2010); See Carden v. Scholastic

Book Clubs, Inc., No. Civ. A. 2:10-cv-1112, 2011 U.S. Dist. LEXIS 73590 (W.D. Mo. July 8,

2011).

         In McCauley v. First Option Mortgage, LLC, a former employee of First Option Mortgage

brought a collective action lawsuit alleging that the company failed to properly calculate overtime

payments to her and a class of loan officers. See McCauley v. First Option Mortgage, LLC, No.

Civ. A. 4:10-cv-980, 2010 U.S. Dist. LEXIS 91375, at *1-3 (E.D. Mo. Sept. 2, 2010). In particular,

the plaintiff alleged that the company failed to correctly “calculate the overtime of pay due loan

officers, by failing properly to include commission compensation in said calculation...” Id. The

defendant argued that conditional certification was inappropriate because of individualized

inquiries amongst the class members. Id. at *3. The McCauley Court rejected this argument and

held that the affidavits submitted by the plaintiffs “provide enough evidence” to demonstrate the

employees were similarly situated and subject to a common practice. Id. at *10. The McCauley

Court then authorized class notice. Id. at *15.

         Similarly, in Carden v. Scholastic Book Clubs, Inc., the plaintiff alleged that her employer

failed to include non-discretionary bonuses in the calculation of the overtime rate of pay. See

Carden v. Scholastic Book Clubs, Inc., No. Civ. A. 2:10-cv-1112, 2011 U.S. Dist. LEXIS 73590,


                                                  12
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 13 of 22



at *2 (W.D. Mo. July 8, 2011). The defendant denied the allegation and argued that there was no

“single policy, plan or decision” to deprive the plaintiff or the class members of overtime pay. Id.

at *6. The Carden Court rejected the defendant’s arguments and held that the plaintiff presented

sufficient evidence to support conditional certification. Id. at *8. The Carden Court reiterated that

the plaintiffs “need not show that members of the conditionally certified class are actually similarly

situated.” Id. That determination is to be made after the close of discovery. Id. Ultimately, the

Carden Court held that the declarations submitted by the plaintiff constituted sufficient evidence

of a common policy that violated the FLSA. Id

       The facts in this case are very similar to the facts in McCauley and Carden. Like the

employers in McCauley and Carden, Optimal had a company-wide policy that failed to provide

overtime to non-exempt employees. Moreover, just like in McCauley and Carden, the Plaintiff has

submitted multiple declarations and other evidence that establish a common policy of improperly

compensating employees for overtime hours. That Plaintiff and the opt-in Plaintiffs were paid

under the same illegal straight time for overtime pay system demonstrates the policy at issue in

this case was not limited to Plaintiff or only to inspectors that Defendant staffed certain

customers—instead it was the uniform way Defendant paid all of its inspectors. Just as in

McCauley and Carden, class notice should be issued in this case.

   C. Even if there was not a single, policy or plan applicable to the Plaintiff and Class
      Members, they are still “similarly situated” because their job title, job duties, and pay
      structure are nearly identical. Thus, no individual issues exist amongst the Class
      Members.

       Conditional certification is proper because the Plaintiff and the Class Members:

               •       Are manual laborer inspectors
               •       Who are non-exempt employees
               •       Who perform the SAME primary duties
               •       Who are paid under the SAME pay system
               •       Who regularly work overtime hours each workweek

                                                 13
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 14 of 22




          In short, the Class Members are similarly situated for FLSA purposes in every material

respect. This is precisely when conditional certification is most appropriate. See, e.g., Resendiz-

Ramirez v. P & H Forestry, LLC, 515 F. Supp. 2d 937 (W.D. Ark. 2007). Indeed, these facts

demonstrate that the Plaintiff has satisfied his burden of demonstrating a factual nexus between

the manner in which the employer’s alleged policy affected him and the manner in which it affected

other employees.

     D. The legal and factual issues in this case are the same and there exists no individualized
        defenses, further evidencing that the Class Members are “similarly situated.”

          The legal issues in this case are the same amongst each Class Member because they

perform the same work and are paid in the same manner. The Plaintiff and Class Members were

paid under Defendant’s day rate pay system. Consequently, the liability facts are essentially the

same amongst the Class Members. As a result, a decision with respect to Plaintiff would apply

equally to all Class Members. See Burkholder v. City of Fort Wayne, 750 F. Supp. 2d 990, 994

(N.D. Ind. 2010) (granting certification of FLSA case in part because “the City of Fort Wayne has

not articulated any particularized defenses in this action, that is, their defenses would apply to all

Plaintiffs, not just a particular Claimant.”). Likewise, there are no individualized defenses in this

case.17

     E. The quantum of evidence submitted by the Plaintiff substantially exceeds the evidence
        found sufficient to warrant notice by courts in the Eighth Circuit. Conditional
        certification should promptly be issued.




17
  Even had it done so, such defenses are inappropriate at this stage. Any arguments regarding possible individual
defenses to the FLSA claims are not to be addressed in the first stage. Such arguments are only appropriate when the
court rules on the merits of the plaintiff’s claims at the end of discovery. Robertson v. LTS Management Servs., LLC,
642 F. Supp. 2d 922, 926 (W.D. Mo. 2008).


                                                         14
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 15 of 22



       Other courts weighing evidence and allegations have granted class notice with far less

evidence than Plaintiff has presented in this motion. See, e.g., Ondes v. Monsanto Co., No. Civ. A.

4:11-cv-197, 2011 U.S. Dist. LEXIS 142604 (E.D. Mo. Dec. 12, 2011) (granting conditional

certification based on the affidavit of the plaintiff only); Boyle v. Barber & Sons, Co., No. Civ. A.

03–0574, 2004 U.S. Dist. LEXIS 29168 (W.D. Mo. May 21, 2004) (granting conditional

certification based on the affidavit of only one former employee; Zhao v. Benihana, Inc., No. Civ.

A. 01-1297(KMW), 2001 U.S. Dist. LEXIS 10678 (S.D. N.Y. May 7, 2001) (one declaration

based on the employee’s “best knowledge” sufficient); Brown v. Money Tree Mortg. Inc., 222

F.R.D. 676, 680 (D. Kan. 2004) (two affidavits); Williams v. Sprint/United Mgmt. Co., 222 F.R.D.

483, 487 (D. Kan. 2004) (allegations in complaint were “more than sufficient to support

provisional certification”)).

       By comparison, Plaintiff has submitted the following evidence:

           1) Multiple declarations detailing the violations, their uniformity across the company,
              and that other employees desire to join this suit;
           2) The offer letters that provide on their faces that the Plaintiff and Opt-in Plaintiffs
              will be paid in a manner that violates the FLSA;
           3) Pay records showing the violations at issue; and
           4) Defendant’s answers to interrogatories.

       Therefore, Plaintiff’s evidence more than justifies conditional certification and notice to

the Class Members.

   F. The proposed notice is timely, accurate and informative.

       A collective action depends “on employees receiving accurate and timely notice

concerning the pendency of the collective action, so that they can make informed decisions about

whether to participate.” Hoffmann-La Roche, 493 U.S. at 170. Use of court-authorized notice also

prevents “misleading communications.” Id. at 172. Plaintiff’s proposed court-approved notice to

the potential opt-ins is “timely, accurate, and informative,” as required. Id. It provides notice of

                                                 15
      Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 16 of 22



the pendency of the action and of the opportunity to opt in. Plaintiff’s legal claims are accurately

described. Potential opt-ins are advised that they are not required to participate. The notice

provides clear instructions on how to opt-in and accurately states the prohibition against retaliation

or discrimination for participation in the FLSA action. See 29 U.S.C. § 215(a)(3).

     G. The notice should be sent via regular mail, via email, and via text message.

         The point of sending out notice to class members is for them to receive it, become aware

of the pending litigation, and make a decision regarding joining the case. Hoffmann-La Roche,

493 U.S. at 170. In accordance with the purpose of the notice process, Plaintiff proposes that the

notice and consent forms be mailed by first class mail, by electronic mail, and by text message to

all current and former inspectors employed by Defendant.18 Sending the Notice of Rights and

Consent Form via these three methods will ensure that the class member receives the notice,

becomes aware of the litigation, and makes a decision regarding joining the case.



18
  Email notice is a common form of notification in FLSA cases. Jones v. JGC Dallas LLC, 2012 U.S. Dist. LEXIS
185042 (N.D. Tex. Nov. 29, 2012)(rep. and recommendation adopted, 2013 U.S. Dist. LEXIS 8865 (N.D. Tex. Jan.
23, 2013)) ("The attached form of notice should be approved by the Court, as should Plaintiffs' request to provide
notice to the conditionally certified class via regular mail and email in the manner described above.”); See Phelps v.
MC Comm’ns, Inc., U.S. Dist. LEXIS 84428 (D. Nev. Aug. 1, 2011)(The Court will permit Plaintiffs to email the
notice to those employees for whom Defendants have email addresses, as well as send it by first class mail. Email is
an efficient, reasonable, and low-cost supplemental form of notice, particularly where Defendants may lack current
physical mailing address information for its former employees.); Goudie v. Cable Communs., Inc., No. 08-507-AC,
2008 U.S. Dist. LEXIS 125446, at *26 (D. Or. Aug. 20, 2008) (“The court concludes that the names, addresses, phone
numbers, and e-mail addresses of technicians are sufficient to permit notice and communication with potential
members of the putative collective action.”); Beall v. Tyler Techs., Inc., 2009 U.S. Dist. LEXIS 52990 (E.D. Tex. June
23, 2009)(Court granted class notice via email.); Eggleston v. Sawyer Sportsbar, Inc., 2010 U.S. Dist. LEXIS 65022
(S.D. Tex. June 28, 2010)(Court granted class notice via email); In re Deloitte & Touche, LLP, 2012 U.S. Dist. LEXIS
12641 (S.D.N.Y. Jan. 17, 2012); White v. Integrated Elec. Techs., Inc., 2013 U.S. Dist. LEXIS 83298 (E.D. La. June
13, 2013)(“Plaintiffs have submitted ample authority indicating that federal district courts, including courts in the
Eastern District of Louisiana and the Fifth Circuit, frequently utilize email to provide notice of collective actions to
potential class members.”); Butler v. DirectSAT USA, LLC, 876 F. Supp. 2d 560, 575 (D. Md. 2012)(“Plaintiffs may,
therefore, notify other potential plaintiffs of this action by first-class mail and by email...”); Pippins v. KPMG LLP,
2012 U.S. Dist. LEXIS 949 (S.D.N.Y. Jan. 3, 2012)(“[G]iven the reality of communications today ... the provision of
email addresses and email notice in addition to notice by first class mail is entirely appropriate”); Lujan v. Cabana
Mgmt., 2011 U.S. Dist. LEXIS 82204 (E.D.N.Y. July 27, 2011)(“[T]he Court sees email as a relatively unobtrusive
option” for providing notice to class members); Denney v. Lester's, LLC, 2012 U.S. Dist. LEXIS 125560 (E.D. Mo.
Sept. 5, 2012)(“Court finds fair and proper notice to current and former servers will be accomplished by regular mail,
electronic mail...”); Santiago v. Amdocs, Inc., 2011 U.S. Dist. LEXIS 146126 (N.D. Cal. Dec. 19, 2011)(Notice shall
be “disseminated via electronic mail.”).

                                                          16
        Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 17 of 22



           Email notice is especially appropriate in this case because of the extended period of time

the Class Members spend away from their homes performing work for Defendant. 19 These are

simply not employees that have the ability to check their physical mail every day because they

spend so much of their time aware from home working for Defendant or companies like Defendant.

Additionally, while individuals may move from residence to residence, a person’s email address

typically does not change. Further, while mail correspondence may be lost, stolen, or not

forwarded to a new address, email correspondence is secure, reliable, and password protected.

Accordingly, email communication is an equally if not more reliable method of communicating to

the class members regarding the pendency of this action. The subject line of the email notice

would read “Important Notice Re: Wage Lawsuit Against Optimal Energy.” The body of the email

would include the language of the Notice of Rights. The Consent Form would be attached to the

email and/or available for electronic execution via a hyperlink in the body of the email.

           It is undisputed that “we live in a time when all manner of commercial transactions are

routinely cemented by electronic submission.” Mraz v. Aetna Life Ins. Co., 2014 U.S. Dist. LEXIS

142923, at *15 (M.D. Pa. Oct. 7, 2014). In fact, this Motion is being filed through the federal

court system’s electronic case filing system and all parties are served via email notice precisely

because it is an instantaneous, inexpensive, and secure way to communicate. With this in mind, a

large number of courts have authorized email notice. “With regard to the use of email to notify

potential plaintiffs of this litigation, ‘communication through email is [now] the norm.’” Butler v.

DirectSAT USA, LLC, 876 F. Supp. 2d 560, 575 (D. Md. 2012). “Acknowledging its efficacy and

common usage, courts increasingly have authorized notice by email in FLSA cases.” Landry, 2017

U.S. Dist. LEXIS 66497, *121 (D.N.M. May 2, 2017). “Email is an efficient, reasonable, and low-



19
     See Exhibit 1-4.

                                                   17
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 18 of 22



cost supplemental form of notice.” Phelps v. MC Communications, Inc., 2011 U.S. Dist. LEXIS

84428, at *18; Landry v. Swire Oilfield Servs., L.L.C., 2017 U.S. Dist. LEXIS 66497, *121

(D.N.M. May 2, 2017) (approving email notice). The disclosure of email addresses is not unduly

intrusive on the privacy and personal interests of class members. Jones v. JGC Dallas LLC, 2012

U.S. Dist. LEXIS 185042, at *25 (N.D. Tex. Nov. 29, 2012). Without email notice, the notices

are more likely to be returned due to outdated or inaccurate addresses. This in turn will result in

Plaintiff requesting an extension of the opt-in period to accommodate those class members, thereby

delaying the timely resolution of this matter.

       The same reasoning that applies in allowing email notice makes notice via text message

also appropriate. Courts similarly have authorized notice by text message, observing that such

notice "is likely to be a viable and efficient means of communicating with many prospective

members of [a] collective action." Landry, 2017 U.S. Dist. LEXIS 66497, *121 (D.N.M. May 2,

2017). As one court put it, “[i]ndeed, given the amount of junk mail that people receive, email

and text message likely are more effective methods for communicating with potential class

members than traditional, first-class mail.” Id.; see also, Bhumithanarn v. 22 Noodle Mkt. Corp.,

14-CV-2625 RJS, 2015 U.S. Dist. LEXIS 90616, at *12 (S.D.N.Y. July 13, 2015); McKinzie v.

Westlake Hardware, Inc., No. 09–cv–796 (FJG), 2010 U.S. Dist. LEXIS 58078, at *14 (W.D. Mo.

Jun. 11, 2010) (ordering defendant to provide cellular phone numbers following conditional

certification). As another court phrased the issue when ordering notice via text message, “in the

world of 2017 email and cell phone numbers are a stable, if not primary, point of contact for the

majority of the U.S. population, and thus that using email and texts to notify potential class

members is entirely appropriate.” Vega v. Point Sec., LLC, No. A-17-CV-049-LY, 2017 U.S. Dist.

LEXIS 148105, at *12 (W.D. Tex. Sep. 13, 2017).



                                                 18
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 19 of 22



       The text message would read “Important Notice Regarding Lawsuit Against Optimal

Energy. To read more about it or join the Lawsuit click this link [link to Notice of Rights and

Consent Form].” Given the purpose of the FLSA’s notice, this Court should allow the class

members to receive the notice via mail, email, and text message to ensure class members receive

the notice, review the notice, and make an informed decision on whether to join the lawsuit.

   H. The Notice Process.

       Plaintiff requests that within ten (10) days of granting conditional certification, Optimal be

ordered to produce in a computer readable format such as an excel spreadsheet the names, all

known addresses, all phone numbers (home, mobile, etc.), all known email addresses (work and

personal), job titles, and dates of employment for all the class members employed at any time

during the three years preceding the granting of this Motion to the present (“Class List”).

       Plaintiff’s counsel will oversee the notice process (regular mail, electronic mail, and text

message notice) and pay the up-front charges for same (postage, copying, etc.). Within ten (10)

days of the production of the Class List, Plaintiff’s counsel will mail, email, and text the Notice of

Rights and Consent Form attached hereto as Exhibits 10.

       Those class members interested in participating would be required to return consents to

Plaintiff’s counsel for filing with the Court within 60 days of the mailing. After 30 days from the

original mailing, Plaintiff requests that it be allowed to send a second Notice of Rights and Consent

Form as a reminder to those class members who have not yet opted into the lawsuit. Such reminder

notices would only go to those class members who have not opted in. The reminder notice would

consist of the same notice sent at the outset of the notice period. “Those courts that allow a

reminder emphasize that it serves the FLSA’s broad remedial purpose by ensuring that ‘as many

potential plaintiffs as possible [are informed] of the collective action and their right to opt-in.’”



                                                 19
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 20 of 22



Landry, 2017 U.S. Dist. LEXIS 66497, *122 (D.N.M. May 2, 2017) (citing, Chhab v. Darden

Rests., Inc., 2013 U.S. Dist. LEXIS 135926, at *51);

   I. Opt-in Plaintiffs should be allowed to Execute the Consent Form Electronically.

       In the past, “[c]ourts have approved the use of online, electronic signature opt-in forms.”

Landry, 2017 U.S. Dist. LEXIS 66497, *122 (D.N.M. May 2, 2017); see, e.g., Dyson v. Stuart

Petrol. Testers, Inc., 308 F.R.D. 510, 517 (W.D. Tex. 2015); Bland v. Calfrac Well Servs. Corp.,

2013 U.S. Dist. LEXIS 113094, at *3 (W.D. Pa. 2013); White v. Integrated Elec. Techs., Inc., 2013

U.S. Dist. LEXIS 83298, at *9 (E.D. La. 2013). As one court framed the issue, “we live in a time

when all manner of commercial transactions are routinely cemented by electronic submission.”

Landry, 2017 U.S. Dist. LEXIS 66497, *122 (D.N.M. May 2, 2017) (citing Mraz v. Aetna Life Ins.

Co., 2014 U.S. Dist. LEXIS 142923, at *5).       Under the Electronic Signatures in Global and

National Commerce Act “with respect to any transaction in or affecting interstate or foreign

commerce” a “signature, contract, or other record relating to such transaction may not be denied

legal effect, validity, or enforceability solely because it is in electronic form.” 15 U.S.C. §

7001(a)(1). Electronic execution of legal documents is binding, and convenient for the user and

as such should be allowed. As with the reasons for approving notice by email and text message,

permitting electronic execution of the consent form is particularly appropriate in a case such as

this one where the nature of the class member’s work require they be away from their homes for

an extended period of time.

                                    III.    CONCLUSION

       For the reasons stated herein, Plaintiff requests the Court grant his motion for conditional

certification, order the requested discovery, and approve his proposed notice plan.




                                                20
Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 21 of 22



                              Respectfully submitted,


                                By: /s/ John Neuman
                                John Neuman
                                SOSA-MORRIS NEUMAN
                                ATTORNEYS AT LAW
                                jneuman@smnlawfirm.com
                                Texas State Bar No. 24083560
                                5612 Chaucer Drive
                                Houston, Texas 77005
                                Telephone: (281) 885-8630
                                Facsimile: (281) 885-8813


                                Leo F.J. Wilking
                                WILKING LAW FIRM, PLLC
                                P.O. Box 3085
                                Fargo, North Dakota 58108-3085
                                Phone: (701) 356-6823
                                Fax: (701) 478-7612
                                ND State Bar No. 03629
                                lwilking@wilkinglaw.com

                                Attorneys for the Plaintiff and Class Members




                                21
     Case 1:18-cv-00094-DLH-CSM Document 33 Filed 10/02/18 Page 22 of 22




                               CERTIFICATE OF SERVICE

      I certify that I filed the foregoing through the District of North Dakota CM/ECF system on
October 2, 2018 which will provide a copy to all counsel of record by electronic mail.

                                                   /s/ John Neuman
                                                   John Neuman




                                              22
